Title: From James Madison to Albert Gallatin, 12 October 1802 (Abstract)
From: Madison, James
To: Gallatin, Albert


12 October 1802, Department of State. Requests that Gallatin issue a warrant for John Davidson in the amount of $3,579.62 from the appropriation for the relief and protection of seamen to cover three bills of exchange drawn on JM by Isaac Cox Barnet at Bordeaux, with the amount to be charged against Barnet.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   See Barnet to JM, 30 June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:352). Barnet’s figures in that letter contain an error which was corrected at the State Department.


